Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on June 27, 2022 under 37 CFR 1.312 has been entered-in-part, as follows:
The amendments to claims 2-23 and 26-60 are entered. 
Claims 24 and 61-71 are canceled. 
The amendments to claims 1 and 25 are not entered.
The amendments to claims 1 and 25 raise issues under 35 USC 112, first and second paragraphs for enablement and lack of antecedent basis. An examiner’s amendment was proposed in the Notice of Allowance mailed on April 28, 2022. 
For applicant’s benefit, and in order to advance prosecution, proposed amendments to claims 1 and 25 are provided below.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
 	Claim 1 (currently amended), a high pressure process for at least one of post-combustion and/or pre-combustion CO2 capture from a CO2-containing stream, as follows: 
(I) first the present process utilizes 2 as first new thermodynamic cycle defined as liquid-gaseous subcritical-supercritical CO2 power cycle 2 containing gas at a desired concentration (is taken, then concentrated and compressed to supercritical pressure and then is cooled below the CO2 critical temperature 31.06 Deg C; thus the CO2 is separated from the compressed CO2 Stream by way of supercritical-subcritical condensation in order to obtain liquid CO2 from that CO2 Stream;
 wherein the distinctive processing stages of the new super-critical CO2 thermodynamic power cycle are defined via following thermodynamic steps: 
Step-1: isentropic pressure elevation of liquid CO2 by use of high-pressure pump; 
Step-2 isobaric subcritical preheating of liquid CO2 carried out below the critical point; 
Step-3: isobaric vaporization and superheating of CO2 from subcritical condition over the critical point to the supercritical region; 
	Step-4: further isobaric CO2-HR (heat recovery) which accomplishes primarily the recovery of the waste heat first; by then re-superheating of that CO2 by use of any process heat utilization;
	Step-5: isentropic expansion of supercritical supra-heated CO2 by a backpressure expander CO2 turbine in the CO2-PG section which encompasses the power for driving compressor(s) and generator(s) wherein the latter AC power can be converted to DC power for backing up the HPLTE-SG electrolysis;
Step-6: isobaric regenerative heat exchange and the condensation of CO2 from superheated supercritical CO2 using an ACU (Auxiliary Cooling Unit with coolant), refrigerants or partial expansion of liquid carbon dioxide to lower pressure and temperature in order to function liquid carbon dioxide as condensing media; 
Step-7: isobaric undercooling of liquid CO2 after the condensation and return of the undercooled liquid CO2 back to the Step-1 thus the closing of the cycle is performed and then followed by:
 	(II) wherein then the obtained liquid CO2 from that said concentrated CO2-Stream is further processed via blending and cooling the liquid CO2 with the purified water in order to prepare an electrolyte at high pressure and low temperature feeding a High Pressure Low Temperature Electrochemical Syngas Generator (HPLT-SG); wherein the electrochemical dissociation of that electrolyte is carried out under the same pressure and temperature to an anodic oxygen stream and a cathodic syngas stream (CO/2H2) whereas either of the two product streams (that is cathodic syngas in 2H2/CO ratio and oxygen) are integrated in the subpart (I) as condensing media for the supercritical- subcritical CO2 of the first new thermodynamic cycle repeatedly typically three to eight times over syngas and oxygen turbine; 
	(III) super-efficient hydrogen based fossil power generation with an overall efficiency of 90% to 95% as follows: 
Step-1: sequential combustion of high-pressure hydrogen with oxygen or oxygen/steam blends whereas that high pressure hydrogen is performed by a syngas which is obtained first by out at least above 73.84 bar yet typically at 300 bar and/or the syngas stems from an IP/LP Gasification Plant Island that operates below the 73.84 bar a 
 	Step-2: injection of temperature controlled water from point 1 and de-superheating of the flame steam and in situ generation of additional Direct Steam whereas the point 2 is attained close upstream of the HP section of the turbine;
Steps-3-8: sequential release of Direct Steam through the typical arrangement of HP/MP/LP (high pressure/middle pressure/low pressure) section of the steam turbine 
Step-9: a finalstep down in the last stage (low pressure) Direct Steam upstream of the LP section of a turbine;
Step-10: partial or, optionally, total condensation of Direct Steam condensate 
Claim 25 (Currently Amended), the process according to claim 20, wherein an anodic HP/MP/LP oxygen from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794